[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                                                      OCTOBER 24, 2011
                                            No. 11-11575
                                        Non-Argument Calendar            JOHN LEY
                                                                          CLERK
                                      ________________________

                                D.C. Docket No. 5:06-cv-00293-CAR



WILLIE B. TURNER,

llllllllllllllllllllllllllllllllllllllll                         Plaintiff - Appellant,

                                                   versus

HALE EDWARD BURNSIDE,
CALVIN RAMSEY,
ROGER HINKLE,
JOHN-1 DOE,
JOHN-2 DOE, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants - Appellees,

OTIS RIGHT, et al.,

llllllllllllllllllllllllllllllllllllllll                         Defendants.
                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                  (October 24, 2011)

Before EDMONDSON, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:

      Willie B. Turner sued Defendants under 42 U.S.C. § 1983 for violations of

the Eighth and Fourteenth Amendments, alleging that Defendants were

deliberately indifferent, first, to a substantial risk of serious harm to him and,

second, to his medical needs. The district court granted Defendants’ motion for

summary judgment, and Turner appeals from that order. Finding no reversible

error in the district court’s decision, we affirm.

      We review de novo a grant of summary judgment, viewing the evidence,

and drawing all reasonable inferences, in the light most favorable to the non-

moving party. Rodriguez v. Sec’y Dept. of Corr., 508 F.3d 611, 616 (11th Cir.

2007). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

                                       I. Facts

                                           2
      Turner’s duties on work detail in the prison kitchen required him to operate

the prison’s electrical ovens. One particular oven had a history of malfunctioning;

it had shocked inmates and prison employees in the past and had been taken out of

service for repair a number of times. In fact, on the morning in question, Turner

observed Otis Wright, the food services manager, get “popped” by the oven when

he handled it himself. Later, Turner stood in two to three inches of water (which

another inmate had poured onto the floor while cleaning), reached for the

offending oven, and received a severe shock.

      Turner was then taken to the prison’s medical unit. The nurse on duty

examined Turner and found he had a full range of motion in his extremities, his

vital signs were normal, and he had no observable burns or injuries. An

electrocardiogram was performed and returned normal results. The nurse alerted

Dr. Hale Burnside of the incident, gave Turner over-the-counter pain medicine,

and released Turner to his dorm. Dr. Burnside examined Turner later that

morning; he did not see any observable burns, neurological issues, or objective

changes in Turner’s physical condition. Turner returned to the medical unit

several times over the next two days, and each time he was treated, released, and

instructed to return as needed. Approximately one week later, it was

recommended that Turner see a neurologist, which he did. In fact, under the care

                                         3
of the prison medical staff—for the electrical shock as well as other unrelated pre-

existing and subsequent health issues—Turner saw a series of different specialists,

underwent a variety of different diagnostic tests, and received a number of

different medications.

       Turner alleges Wright was deliberately indifferent to the substantial risk of

serious harm presented by Turner’s operation of the oven, and he alleges Dr.

Burnside was deliberately indifferent to his medical needs resulting from the

electrical shock he received.1 We will address these claims in turn.

                                         II. Wright

       A prison official violates the Eighth Amendment “when a substantial risk of

serious harm, of which the official is subjectively aware, exists and the official

does not ‘respond reasonably to the risk.’” Carter v. Galloway, 352 F.3d 1346,

1349 (11th Cir. 2003) (per curiam) (alterations omitted) (quoting Marsh v. Butler

Cnty., Ala., 268 F.3d 1014, 1028 (11th Cir. 2001) (en banc)). To survive summary

judgment on his § 1983 claim, a plaintiff must “‘produce sufficient evidence of (1)

a substantial risk of serious harm; (2) the defendants’ deliberate indifference to



       1
         Turner also sued Roger Hinkle and Calvin Ramsey for supervisory liability under
§ 1983. But because we conclude that there was no constitutional violation, we affirm summary
judgment as to these defendants without further discussion. See Sharp v. Fisher, 532 F.3d 1180,
1184 (11th Cir. 2008) (per curiam).

                                               4
that risk; and (3) causation.’” Id. (quoting Hale v. Tallapoosa Cnty., Ala., 50 F.3d
1579, 1582 (11th Cir. 1995)). To satisfy the “deliberate indifference” standard,

there must be more than a mere possibility of serious harm; instead, there must be

a strong likelihood. See Edwards v. Gilbert, 867 F.2d 1271, 1276 (11th Cir.

1989). Moreover, “[e]ven assuming the existence of a serious risk of harm and

legal causation, the prison official must be aware of specific facts from which an

inference could be drawn that a substantial risk of serious harm exists—and the

prison official must also ‘draw that inference.’” Carter, 352 F.3d at 1350 (quoting

Farmer v. Brennan, 511 U.S. 825, 837, 114 S. Ct. 1970, 1979 (1994)).

      Prison officials may avoid Eighth Amendment liability by showing:

             (1) “that they did not know of the underlying facts
             indicating a sufficiently substantial danger and that they
             were therefore unaware of a danger”; (2) “that they knew
             the underlying facts but believed (albeit unsoundly) that
             the risk to which the facts gave rise was insubstantial or
             nonexistent”; or (3) that “they responded reasonably to the
             risk, even if the harm ultimately was not averted.”

Rodriguez, 508 F.3d at 617–18 (quoting Farmer, 511 U.S. at 844, 114 S. Ct. at

1982–83 (1994)).

       The district court reviewed the record evidence and concluded that there

was insufficient evidence for a reasonable jury to conclude that Wright was aware

the oven posed a substantial risk of serious harm; consequently, Turner did not

                                         5
produce sufficient evidence of Wright’s deliberate indifference to such a risk. We

agree. Even assuming facts existed from which Wright could have inferred that

the oven posed a substantial risk of serious harm, there is no evidence that he

actually drew that inference. Had he inferred the oven could cause serious

harm—and that there was a strong likelihood that such serious harm would

arise—he would have avoided handling the oven himself.

                                 III. Dr. Burnside

      To establish a claim for inadequate medical treatment under the Eighth

Amendment, a plaintiff must first show an objectively serious medical need that

“has been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s

attention.” Goebert v. Lee Cnty., Fla., 510 F.3d 1312, 1326 (11th Cir. 2007)

(internal quotation marks omitted). Next, the plaintiff must show that the prison

official acted with deliberate indifference to that serious medical need, by

showing: “(1) subjective knowledge of a risk of serious harm; (2) disregard of that

risk; (3) by conduct that is more than gross negligence.” Id. at 1326–27

(alterations omitted) (internal quotation marks omitted). Finally, the plaintiff must

demonstrate causation between that indifference and his injury. Id. at 1326.

      The evidence demonstrates that, after the incident, Taylor received prompt,

                                          6
frequent, and thorough medical attention. For example, Turner was examined

both by the nurse on duty and by Dr. Burnside within hours of the incident; he

returned to the medical unit numerous times over the ensuing days and weeks, and

each time, he was treated and instructed to come back as needed. Turner has,

therefore, failed to demonstrate that Dr. Burnside was deliberately indifferent to

any serious medical need, and summary judgment on this claim was appropriate.

                                       IV. Conclusion

       Because the record evidence does not support the conclusion that

Defendants were deliberately indifferent, either to a substantial risk that Turner

would be seriously harmed or to his serious medical needs, the district court did

not err in granting Defendants’ motion for summary judgment.2 Accordingly, we

affirm.

       AFFIRMED.




       2
         Because we conclude that Turner has not established a constitutional violation, we do
not address the applicability of qualified immunity.

                                               7